Dear Honorable Wayne Dowd State Senator P.O. Box 2631 Texarkana, AR 75501
Dear Senator Dowd:
This is in response to your request for an opinion on the following question:
     May a public school require the payment of any fee as a prerequisite to any student being permitted to receive instruction in a driver education course, provided the course is not offered for credit toward graduation from such school?
Please note that I have enclosed two Arkansas Attorney General Opinions, Numbers 73-137 and 83-154, wherein the question of public schools requiring purchases or charging fees for public school courses is addressed.  It was concluded in Opinion Number 73-137 that:
     The fact that the Constitution of Arkansas requires free public  schools  requires the conclusion that the Constitution prohibits Arkansas public school from requiring the payment of any fee as a prerequisite to any student being permitted to receive instruction for credit in a course offered for credit towards graduation from such school.
Atty. Gen. Op. No. 73-137 at 9.
This Opinion was subsequently cited with approval in Opinion Number 83-154 (copy enclosed).
The fact that credit is not offered for the course would, in my opinion, be a factor that could be cited in support of the proposition that the course is not a necessary part of the system of free public schools.  See, e.g., Bond v. Public School of Ann Arbor School District, 383 Mich. 693,178 N.W.2d 484 *1970); Paulson v. Minidoka County School District No. 331, 93 Idaho 469, 463 P.2d 935 (1970).  This may well lead a court, following precedent in this area, to conclude that a fee may be charged for such a course.  All of the facts surrounding the particular course offering must, however, be considered, with the ultimate inquiry focused on whether the course is part of the "general, suitable and efficient system of free public schools" in Arkansas.  Ark. Const. Art. 14, 1.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
RON FIELDS Attorney General
RF:arb